DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 04/07/2022

	Claim(s) 1-20 are pending.
	Claim(s) 3 has been amended.
Claim(s) 16-20 have been added.	
The 35 U.S.C § 103 rejection to claim(s) 1-20 have been fully considered in view of the amendments received on 04/07/2022 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 04/07/2022


Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive; as expressed below.

Regarding independent claim(s) 1, 9, and 14:

Applicant argues (Remarks, Page 12, ¶ 3 to Page 14, ¶ 1), that “The Action finds that ‘Golan teaches that the first electrode and the second electrode cooperate to apply a nonrotating nonuniform electric field to an object suspended in the fluid so as to rotate the object.’ (Action, p. 4) (emphasis added). This is incorrect. Golan never mentions or suggests applying an electric field to cause rotation of an object …
Thus, Golan describes relocating or sorting objects, but never mentions or suggests causing rotation of an object, as incorrectly stated by the Action. Thus, if Meldrum and Golan are combined, as proposed by the Action, the combination suggests that objects can be manipulated by electric fields created with electrodes. Specifically, objects of interest can be rotated by a rotating electric field, as described by Meldrum, or can be moved from a current location to a desired location by the electric fields described by Golan. However, the combination does not teach or suggest ‘a controller to: output control signals controlling the power supply such that the first electrode and the second electrode cooperate to apply a nonrotating nonuniform electric field to an object suspended in the fluid so as to rotate the object.’ (Claim 9). For at least this reason, the combination does not render obvious the subject matter of claim 9 …
In the present case, the scope and content of the cited references does not include the claimed subject matter, particularly ‘a controller to: output control signals controlling the power supply such that the first electrode and the second electrode cooperate to apply a nonrotating nonuniform electric field to an object suspended in the fluid so as to rotate the object.’ (Claim 9). Thus, the claimed subject matter provides features and advantages not known or available in the cited references. Consequently, the cited references will not support a rejection of claim 9 and its dependent claims under 35 U.S.C. § 103 and Graham.”
The Examiner disagrees. Applicant’s arguments fail to view the rejection as a whole, wherein Meldrum et al. (US PGPUB No. 20200058140 A1) teaches within page 3 of the Office Action on 01/27/2022 “… (to:) output control signals controlling the power supply such that the first electrode and the second electrode cooperate to apply an electric field to an object suspended in the fluid so as to rotate the object”. Such that, Applicant fails to view the teachings of outputting control signals controlling the power supply such that the 1st electrode and the 2nd electrode (Meldrum; [¶ 0073-0074]) cooperate to apply an (sinusoidal waveform, single waveform) electric field to an object suspended in the fluid so as to rotate the object (Meldrum; [¶ 0068-0071], as illustrated within Fig. 5). Moreover, Meldrum et al. teaches electrocage parameters and rotation (i.e. dielectrophoretic torque) (Meldrum; [¶ 0089-0090 and ¶ 0099], in relation with calculated E-field [¶ 0095]), and controller to output signals (Meldrum; [¶ 0014-0017 and ¶ 0073-0074]). However, Meldrum et al. fails to teach a nonrotating nonuniform electric field, which is taught by Golan et al. (US PGPUB No. 20090314644) within the combination. Thus, Golan et al. modifies the applied electric field that causes rotation of an object as taught by Meldrum et al. to incorporate a nonrotating nonuniform electric field (Golan; [¶ 0006-0007, ¶ 0076-0077, ¶ 0090, ¶ 0116-0118]) using a controller and implicit signals (Golan; [¶ 0107-0111]). 
Furthermore, Applicant’s arguments infer rotation of the object to be that of a spinning motion (e.g. 0 to 180 degrees, 0 to -270 and/or 0 to 360 degrees), however rotation is broad such that angled movement/manipulations of even one degree (i.e. 0 to 1 degree, 0 to .5 degrees, and/or 0 to -3 degrees) corresponds to a rotation. In addition, without being more specific to the nature of the “object” the electrode within the floating electrode structure (i.e. the electrodes and/or nanoparticles within and/or around the fluid) and/or the floating electrode structure corresponds to the broad nature of the “object”. As illustrated within Fig. 3 (Golan; [¶ 0119-0120]) and Fig. 2B (Golan; [¶ 0107-0111]) of Golan et al.:

    PNG
    media_image1.png
    553
    523
    media_image1.png
    Greyscale

	 
    PNG
    media_image2.png
    617
    640
    media_image2.png
    Greyscale


Wherein, Fig. 3 teaches a rotation angle associated with the electrode within the floating electrode structure (i.e. the electrode within the fluid) and/or the floating electrode structure. In other words, because of the forces created by elements 16 the object of elements 18 and/or 12 is able to rotate (i.e. a manipulation). 
	Additionally, Applicant fails to view that any relocation or sorting of the floating electrode structure and its associated components involves an amount of rotation as least for some or part of the floating electrode structure and its associated components. Furthermore, Applicant arguments regarding additional teachings within Golan et al. are illustrative of one of many forms an electrical field be configured, the teachings of ¶ 0139 are part of a large concept addressing the represents of the electrical field wherein the floating electrodes are affected at their edges (Golan; [¶ 0133-0139]). Although, the electrical field does influence the floating electrode structure, said teachings are directed toward the electric field intensity created by electrode structures 16 and not the floating electrode structure of Fig. 2B (Golan; “… substrate 12 having formed thereon or being integrated with one or more electrically floating electrode structures 18” [¶ 0107-0109]). Still further, even with regards to the electrical field Applicant fails to view that the manipulation of the electrical field illustrates a (slight) applied rotation toward a given direction (as indicated by a vector) (as Applicant refers to as relocated or sorted) with one or more of the floating electrodes, as depicted:

    PNG
    media_image3.png
    730
    648
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    700
    615
    media_image4.png
    Greyscale
 
However, as mentioned above, the teachings relied upon by Applicant are directed to how an electrical field is able to manipulate the floating electrode structure. And, the teachings of ¶ 0097 are directed to alternative teachings, which does not subtract from the rejection as a whole.
Therefore, Applicant fails to provide clear differences between the combination of the applied prior art and the argued claimed subject matter above.  

Applicant argues (Remarks, Page 14, ¶ 3-4), that “As demonstrated above, the combination of references describes using a rotating electric field to cause rotation of an object. (Meldrum, paragraph 0073). Golan only teaches a non-rotating field to move an object along a line to a desired location. Thus, the combination does not teach or suggest ‘applying a nonrotating nonuniform electric field to apply a dielectrophoretic torque to a three-dimensional object to rotate the three-dimensional object.’ (Claim 1).
Thus, the scope and content of the cited references does not include all the subject matter as claimed. Consequently, the cited references will not support a rejection of claim 9 and its dependent claims under 35 U.S.C. § 103 and Graham.”
The Examiner disagrees. Applicant’s arguments fail to view the prior art rejection as a whole. As addressed above in more detail, applying a nonrotating nonuniform electric field to apply a dielectrophoretic torque to a three-dimensional object to rotate the three-dimensional object is taught within Meldrum et al. in view of Golan et al.
Additionally, although not in dispute, the objects as taught within both Meldrum et al. and Golan et al. correspond to a “three-dimensional object”.
Therefore, Applicant’s arguments fail to be persuasive. 

Applicant argues (Remarks, Page 15, ¶ 2-3), that “As demonstrated above, the combination of references describes using a rotating electric field to cause rotation of an object. (Meldrum, paragraph 0073). Golan only teaches a non-rotating field to move an object along a line to a desired location. Thus, the combination does not teach or suggest ‘a controller to output control signals controlling the power supply such that the first electrode and the second electrode cooperate to apply a nonrotating nonuniform electric field to a cellular object suspended in the fluid so as to rotate the object.’ (Claim 14).
Thus, the scope and content of the cited references does not include all the subject matter as claimed. Consequently, the cited references will not support a rejection of claim 14 and its dependent claims under 35 U.S.C. § 103 and Graham.”
The Examiner disagrees. Applicant’s arguments fail to view the prior art rejection as a whole. As addressed above in more detail, applying a nonrotating nonuniform electric field to apply a dielectrophoretic torque to a three-dimensional object to rotate the three-dimensional object is taught within Meldrum et al. in view of Golan et al.
Additionally, although not in dispute, Meldrum et al. teaches a cellular object (Meldrum; [¶ 0064-0066, ¶ 0070, and ¶ 0072]).
Therefore, Applicant’s arguments fail to be persuasive. 


Regarding dependent claim(s) 4 and 12:
 
Applicant argues (Remarks, Page 15, ¶ 4 to Page 16, ¶ 3), “Claim 4 recites: ‘The method of claim 1, wherein the nonrotating, nonuniform electric field is a sinusoidal electric field between parallel electrodes.’ In this regard, the Action cites to Meldrum which describes that ‘the rotating electric field pattern is generated by applying a sinusoidal waveform at a frequency of 1-10 megahertz (MHz) and voltage (V) peak-to-peak amplitude to each of the microelectrodes with a phase offset by 90 degrees.’ (Meldrum, paragraph 0074) (emphasis added). However, this is a rotating electric field formed by electrodes that are not parallel, but arranged around a periphery to form an electrocage. (Meldrum, Fig. 5 and paragraph 0073).
The Action also cites to Golan. However, Golan does not describe a sinusoidal wave form, but rather a sinusoidal placement of the electrodes, i.e., ‘sinusoidal electrodes.’ (Golan, paragraph 0090, as cite by the Action, p. 12).
Thus, neither reference, as cited, teaches or suggests ‘wherein the nonrotating, nonuniform electric field is a sinusoidal electric field between parallel electrodes.’ (Claim 4). For at least this additional reason, the rejection of claim 4 should be reconsidered and withdrawn. The same applies to claim 12.”
The Examiner disagrees. Applicant’s arguments are directed to other aspects of the teachings within Meldrum et al. and fail to address relied upon teachings to address the claimed subject matter (Meldrum; [¶ 0068-0071, ¶ 0089-0090, ¶ 0095, and ¶ 0099] as well as Fig. 5). Additionally, Applicant’s arguments are directed to other aspects of the teachings within Golan et al. and fail to address relied upon teachings to address the claimed subject matter (Golan; [¶ 0004, ¶ 0006-0007, ¶ 0068, ¶ 0076-0077, ¶ 0090, ¶ 0107-0108, ¶ 0116, ¶ 00125, and ¶ 00128]). Wherein, Applicant fails to view that when sinusoidal electrodes are used, a sinusoidal wave is emitted by said electrodes (Golan; “… unlike traditional dielectrophoresis devices for manipulating nanoparticles which are limited to polynomial geometries, the device of the present embodiments can comprise geometrical configurations other than polynomial. For example, the device of the present embodiments can manipulate nanoparticles using, but not limited to, interdigitated biasable electrode structures and/or deflection electrodes and/or castellated electrodes and/or spiral electrodes and/or sinusoidal electrodes” [¶ 0090]) implicitly creating a sinusoidal wave field given the dynamic property of electrical fields (Golan; [¶ 0116-120 and ¶ 0133-0139]). In other words, electrode structures 16 are able to be configured as sinusoidal electrodes, and thus is able to manipulate the floating electrode structures 18 (Golan; [¶ 0107-0109]). Moreover, the sinusoidal electrodes is directed towards the electrodes (device/structure) and not the location or placement thereof, and wherein the sinusoidal wave form is implicit given the configuration of the electrodes (i.e. this wave form is related to electrical patterns as in the flow of current). Furthermore, as illustrated within Fig. 2B:


    PNG
    media_image5.png
    617
    640
    media_image5.png
    Greyscale


both electrode structures 16 are parallel to one another.  
Still further, Applicant fails to view the teachings in combination.
Therefore, Applicant fails to provide clear differences between the combination of the applied prior art and the argued claimed subject matter above.  

Applicant argues (Remarks, Page 16, ¶ 4 to Page 17, ¶ 1), “Claim 5 recites: ‘The method of claim 1, wherein the applying of the nonrotating nonuniform electric field is with electrodes consisting of a pair of electrodes on one side of the object.’ Claim 13 similarly recites: ‘The system of claim 9, wherein the applying of the nonrotating nonuniform electric field is with electrodes consisting of a pair of electrodes on one side of the object.’ This must be considered in the context of claim 1, which recites ‘applying a nonrotating nonuniform electric field to apply a dielectrophoretic torque to a three-dimensional object to rotate the three-dimensional object.’
In this regard, the Action cites to Golan. (Action, p. 8). However, as noted, Golan does not teach or suggest causing rotation of an object, which is what claims | and 5 recited.”
The Examiner disagrees. Applicant’s arguments fail to view the prior art rejection as a whole. As addressed above in more detail, applying a nonrotating nonuniform electric field to apply a dielectrophoretic torque to a three-dimensional object to rotate the three-dimensional object is taught within Meldrum et al. in view of Golan et al.
Therefore, Applicant’s arguments fail to be persuasive. 



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Wherein, the limitation of “only two electrodes” is not described in the specification.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Wherein, the limitation of “only two electrodes” is a negative limitation (MPEP; [2173.05(i)]).




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meldrum et al., US PGPUB No. 20200058140 A1, hereinafter Meldrum, and further in view of Golan et al., US PGPUB No. 20090314644 A1, hereinafter Golan.

	
Regarding claim 9, Meldrum discloses a three-dimensional object modeling system (Meldrum; a 3D object modeling [¶ 0078-0080], as illustrated within Fig. 11, system [¶ 0064-0066], as illustrated within Fig. 1) comprising: 
a first electrode (Meldrum; the 3D object modeling system, as addressed above, comprises a 1st electrode [¶ 0073-0074], as illustrated within Fig. 5); 
a second electrode (Meldrum; the 3D object modeling system, as addressed above, comprises a 1st electrode [¶ 0073-0074], as illustrated within Fig. 5); 
a power supply connected to the first electrode and the second electrode (Meldrum; an implicit power supply connected to the 1st electrode and the 2nd electrode [¶ 0073-0074]; wherein, the power supply is implicit given the supplied voltage [¶ 0074 and ¶ 0089]); 
a camera (Meldrum; the 3D object modeling system, as addressed above, comprises a camera [¶ 0065-0066]; additionally, alternative camera configuration [¶ 0067]);
a controller (Meldrum; a processor/controller [¶ 0014-0016]; moreover, program code that causes programmable computer processor [¶ 0017]) to: 
output control signals controlling the power supply such that the first electrode and the second electrode cooperate to apply an electric field to an object suspended in the fluid so as to rotate the object (Meldrum; the processor/controller, as addressed above, to output control signals controlling the power supply such that the 1st electrode and the 2nd electrode [¶ 0073-0074] cooperate to apply an (sinusoidal waveform, single waveform) electric field to an object suspended in the fluid so as to rotate the object [¶ 0068-0071], as illustrated within Fig. 5; moreover, electrocage parameters and rotation (i.e. dielectrophoretic torque) [¶ 0089-0090 and ¶ 0099], in relation with calculated E-field [¶ 0095]); and
output control signals controlling the camera to capture images of the object at different angles during rotation of the object, wherein the controller is to form a three-dimensional model of the object based on the captured images (Meldrum; output control signals controlling the camera to capture images of the object at different angles during rotation of the object [¶ 0068-0071], as illustrated within Fig. 5, wherein the processor/controller is to form a 3D model of the object based on the captured images [¶ 0078-0080], as illustrated within Fig. 2A and Fig. 11).  
Meldrum fails to disclose a nonrotating nonuniform electric field.
However, Golan teaches that the first electrode and the second electrode cooperate to apply a nonrotating nonuniform electric field to an object suspended in the fluid so as to rotate the object (Golan; the 1st electrode and the 2nd electrode cooperate to apply a DC or AC (i.e. nonrotating) nonuniform electric field to an object suspended in the fluid so as to rotate the object [¶ 0006-0007 and ¶ 0076-0077]; moreover, manipulating objects using different electrode configuration [¶ 0090], and traveling-wave dielectrophoretic force [¶ 0116-0118]).
Meldrum and Golan are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Meldrum, to incorporate that the first electrode and the second electrode cooperate to apply a nonrotating nonuniform electric field to an object suspended in the fluid so as to rotate the object (as taught by Golan), in order to provide a control and/or manipulation of matter using electrokinetics in relation with improved analysis of said matter within micro-environments (Golan; [¶ 0001-0005]).

Regarding claim 10, Meldrum in view of Golan further discloses the system of claim 9, wherein the camera has an optical axis and wherein the applying of the electric field is to apply the dielectrophoretic torque so as to rotate the object about a rotational axis perpendicular to the optical axis (Meldrum; the camera has an optical axis [¶ 0065-0066], as illustrated within Fig. 1 and Fig. 2B, and wherein the applying of the electric field is to apply the dielectrophoretic torque so as to rotate the object about a rotational axis perpendicular to the optical axis [¶ 0070-0072], as illustrated within Fig. 5; wherein, the dipole moment in the object to the rotation of the electric field imposes a torque on the object [¶ 0073-0074]).
Golan further teaches applying of the nonrotating nonuniform electric field is to apply the dielectrophoretic torque so as to rotate the object (Golan; applying of the DC or AC (i.e. nonrotating) nonuniform electric field is to apply the dielectrophoretic torque so as to rotate the object [¶ 0004, ¶ 0006-0007, and ¶ 0076-0077]; moreover, dielectrophoretic force exists when the intensity and/or the phase of the applied electric field is nonuniform [¶ 0116-0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Meldrum as modified by Golan, to incorporate applying of the nonrotating nonuniform electric field is to apply the dielectrophoretic torque so as to rotate the object (as taught by Golan), in order to provide a control and/or manipulation of matter using electrokinetics in relation with improved analysis of said matter within micro-environments (Golan; [¶ 0001-0005]).

Regarding claim 11, Meldrum in view of Golan further discloses the system of claim 9 further comprising a stage extending in a plane for supporting a slide supporting the fluid suspended object (Meldrum; a stage extending in a plane for supporting a slide supporting the fluid suspended object [¶ 0068-0070]), wherein the applying of the electric field is to apply the dielectrophoretic torque so as to rotate the object about a rotational axis parallel to the stage (Meldrum; the applying of the electric field is to apply the dielectrophoretic torque so as to rotate the object about a rotational axis parallel to the stage [¶ 0073-0076]; moreover, degrees of rotation [¶ 0078-0079]).  
Golan further teaches the nonrotating nonuniform electric field is to apply the dielectrophoretic torque so as to rotate the object about a rotational axis parallel to the stage (Golan; the DC or AC (i.e. nonrotating) nonuniform electric field [¶ 0004, ¶ 0006-0007, and ¶ 0076-0077] is to apply the dielectrophoretic torque so as to rotate the object about a rotational axis parallel to the stage [¶ 0107-0109 and ¶ 0111], as illustrated within Fig. 2B; moreover, dielectrophoretic force exists when the intensity and/or the phase of the applied electric field is nonuniform [¶ 0116-0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Meldrum as modified by Golan, to incorporate the nonrotating nonuniform electric field is to apply the dielectrophoretic torque so as to rotate the object about a rotational axis parallel to the stage (as taught by Golan), in order to provide a control and/or manipulation of matter using electrokinetics in relation with improved analysis of said matter within micro-environments (Golan; [¶ 0001-0005]).

Regarding claim 12, Meldrum in view of Golan further discloses the system of claim 9, wherein the electric field is a sinusoidal electric field between the first electrode and the second electrode (Meldrum; the electric field is a sinusoidal electric field between the 1st electrode and the 2nd electrode [¶ 0068-0071], as illustrated within Fig. 5; moreover, electrocage and dielectrophoretic torque [¶ 0089-0090, ¶ 0095, and ¶ 0099]).
Golan further teaches the nonrotating nonuniform electric field is a sinusoidal electric field between the first electrode and the second electrode (Golan; the DC or AC (i.e. nonrotating) nonuniform electric field [¶ 0004, ¶ 0006-0007, and ¶ 0076-0077] is a sinusoidal electric field between the first electrode and the second electrode [¶ 0090]; moreover, phase of an alternating current [¶ 0006-0007, ¶ 0116, ¶ 0125, and ¶ 0128]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Meldrum as modified byGolan, to incorporate the nonrotating nonuniform electric field is a sinusoidal electric field between the first electrode and the second electrode (as taught by Golan), in order to provide a control and/or manipulation of matter using electrokinetics in relation with improved analysis of said matter within micro-environments (Golan; [¶ 0001-0005]).
  
Regarding claim 13, Meldrum in view of Golan further discloses the system of claim 9, wherein the applying of the nonrotating nonuniform electric field is with electrodes consisting of a pair of electrodes on one side of the object (Golan; the applying of the DC or AC (i.e. nonrotating) nonuniform electric field is with electrodes consisting of a pair of electrodes on one side of the object [¶ 0068, ¶ 0109, and ¶ 0119]; as further illustrated by the electrode configuration [¶ 0072-0073, ¶ 0076, and ¶ 0109] within Figs. 1 and 2A-B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Meldrum as modified by Golan, to incorporate the applying of the nonrotating nonuniform electric field is with electrodes consisting of a pair of electrodes on one side of the object (as taught by Golan), in order to provide a control and/or manipulation of matter using electrokinetics in relation with improved analysis of said matter within micro-environments (Golan; [¶ 0001-0005]).

Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 9, due to the similarities claim 14 and claim 9 share, therefore refer to the rejection of claim 9 regarding the rejection of claim 14; however, the subject matter/limitations not addressed by claim 9 is/are addressed below.
Meldrum discloses a cellular object rotation system for use with a cellular object imaging system (Meldrum; a cellular object rotation system for use with a cellular object imaging system [¶ 0064-0066, ¶ 0070, and ¶ 0072]; moreover, a system [¶ 0064-0066], as illustrated within Fig. 1, and rotation rate/amount [¶ 0076 and ¶ 0079], as illustrated within Fig. 11), the rotation system comprising electrodes (Meldrum; rotation system comprising electrodes [¶ 0073-0074], as illustrated within Fig. 5).
(further refer to the rejection of claim 9)  

Regarding claim 15, Meldrum in view of Golan further discloses the cellular object rotation system of claim 14, wherein the controller is to cause the first electrode and the second electrode to form an alternating current sinusoidal electric field having a frequency of at least 30 kHz and no greater than 500 having a voltage of at least 0.1 V rms and no greater than 100 v rms (Meldrum; the controller is to cause the 1st electrode and the 2nd electrode to form an alternating current sinusoidal electric field [¶ 0073-0074] having a frequency of at least .03 MHz (i.e. 30 kHz) and no greater than 0.5 MHz (i.e. 500) having a voltage of at least 2 V (i.e. 0.1 V root-mean-square (rms) and no greater than 100 v rms) [¶ 0089-0090 and ¶ 0095]). 

Regarding claim 1, Meldrum disclose a three-dimensional object modeling method (Meldrum; a 3D object modeling method [¶ 0078-0080], as illustrated within Fig. 11, system [¶ 0064-0066], as illustrated within Fig. 1) comprising: 
applying an electric field to apply a dielectrophoretic torque to a three-dimensional object to rotate the three-dimensional object (Meldrum; the method, as addressed above, comprises applying an electric field to apply a dielectrophoretic torque to an implicit 3D object to rotate the 3D object [¶ 0070 and ¶ 0073-0074], given the real physical structure of a cell [¶ 0005-0007 and ¶ 0056] and rotation of the object/cell [¶ 0078-0080]); 
capturing images of the object at different angles of the object during rotation of the object (Meldrum; the method, as addressed above, comprises capturing images of the object at different angles of the object during rotation of the object [¶ 0068-0071], as illustrated within Fig. 5, wherein the processor/controller is to form a 3D model of the object based on the captured images [¶ 0078-0080], as illustrated within Fig. 2A and Fig. 11);
forming a three-dimensional model of the object based on the captured images (Meldrum; forming a 3D model of the object based on the captured images [¶ 0068-0071], as illustrated within Fig. 5, wherein the processor/controller is to form a 3D model of the object based on the captured images [¶ 0078-0080], as illustrated within Fig. 2A and Fig. 11).
Meldrum fails to disclose a nonrotating nonuniform electric field.
However, Golan teaches applying a nonrotating nonuniform electric field to apply a dielectrophoretic torque to a three-dimensional object to rotate the three-dimensional object (Golan; applying a DC or AC (i.e. nonrotating) nonuniform electric field to apply a dielectrophoretic torque to an implicit 3D object to rotate the implicit 3D object [¶ 0006-0007 and ¶ 0076-0077], given the real physical structure of a cell [¶ 0062]; moreover, manipulating objects using different electrode configuration [¶ 0090], and traveling-wave dielectrophoretic force [¶ 0116-0118]).
Meldrum and Golan are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Meldrum, to incorporate applying a nonrotating nonuniform electric field to apply a dielectrophoretic torque to a three-dimensional object to rotate the three-dimensional object (as taught by Golan), in order to provide a control and/or manipulation of matter using electrokinetics in relation with improved analysis of said matter within micro-environments (Golan; [¶ 0001-0005]).

Regarding claim 2, the rejection of claim 2 is addressed within the rejection of claim 10, due to the similarities claim 2 and claim 10 share, therefore refer to the rejection of claim 10 regarding the rejection of claim 2.

Regarding claim 3, the rejection of claim 3 is addressed within the rejection of claim 11, due to the similarities claim 3 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 3.

Regarding claim 4, Meldrum in view of Golan further discloses the method of claim 1, wherein the electric field is a sinusoidal electric field between electrodes (Meldrum; the electric field is a sinusoidal electric field between parallel electrodes [¶ 0068-0071], as illustrated within Fig. 5; moreover, electrocage and dielectrophoretic torque [¶ 0089-0090, ¶ 0095, and ¶ 0099]).
Golan further teaches the nonrotating nonuniform electric field is a sinusoidal electric field between the parallel electrodes (Golan; the DC or AC (i.e. nonrotating) nonuniform electric field [¶ 0004, ¶ 0006-0007, and ¶ 0076-0077] is a sinusoidal electric field [¶ 0090] between parallel electrodes [¶ 0068 and ¶ 0107-0108], as illustrated within Figs. 2A-B; moreover, phase of an alternating current [¶ 0006-0007, ¶ 0116, ¶ 0125, and ¶ 0128]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Meldrum as modified by Golan, to incorporate the nonrotating nonuniform electric field is a sinusoidal electric field between the parallel electrodes (as taught by Golan), in order to provide a control and/or manipulation of matter using electrokinetics in relation with improved analysis of said matter within micro-environments (Golan; [¶ 0001-0005]).

Regarding claim 5, the rejection of claim 5 is addressed within the rejection of claim 13, due to the similarities claim 5 and claim 13 share, therefore refer to the rejection of claim 13 regarding the rejection of claim 5.

Regarding claim 6, Meldrum in view of Golan further discloses the method of claim 1, wherein the electric field is an alternating current electric field having a frequency of at least 30 kHz and no greater than 500 kHz (Meldrum; the electric field is an alternating current electric field [¶ 0073-0074] having a frequency of at least .03 MHz (i.e. 30 kHz) and no greater than 0.5 MHz (i.e. 500 kHz) [¶ 0089-0090 and ¶ 0095]). 
Meldrum fails to disclose the nonrotating nonuniform electric field.
However, Golan teaches the nonrotating nonuniform electric field is an alternating current electric field (Golan; the DC or AC (i.e. nonrotating) nonuniform electric field is an alternating current electric field [¶ 0006-0007 and ¶ 0076-0077]; moreover, manipulating objects using different electrode configuration [¶ 0090], and traveling-wave dielectrophoretic force [¶ 0116-0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Meldrum as modified by Golan, to incorporate the nonrotating nonuniform electric field is an alternating current electric field (as taught by Golan), in order to provide a control and/or manipulation of matter using electrokinetics in relation with improved analysis of said matter within micro-environments (Golan; [¶ 0001-0005]).

Regarding claim 7, Meldrum in view of Golan further discloses the method of claim 1, wherein the electric field has a voltage of at least 0.1 V rms and no greater than 100 v rms (Meldrum; the electric field [¶ 0073-0074] has a voltage of at least 2 V (i.e. 0.1 V rms and no greater than 100 v rms) [¶ 0089-0090 and ¶ 0095]).  
Meldrum fails to disclose a nonrotating nonuniform electric field.
However, Golan the nonrotating nonuniform electric field has a voltage
 (Golan; applying a DC or AC (i.e. nonrotating) nonuniform electric field to apply a dielectrophoretic torque to a 3D object to rotate the 3D object [¶ 0006-0007 and ¶ 0076-0077]; moreover, manipulating objects using different electrode configuration [¶ 0090], and traveling-wave dielectrophoretic force [¶ 0116-0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Meldrum as modified by Golan, to incorporate the applying of the nonrotating nonuniform electric field is with electrodes consisting of a pair of electrodes on one side of the object (as taught by Golan), in order to provide a control and/or manipulation of matter using electrokinetics in relation with improved analysis of said matter within micro-environments (Golan; [¶ 0001-0005]).
	
Regarding claim 8, Meldrum in view of Golan further discloses the method of claim 1, wherein the objects comprise at least one biological cell (Meldrum; the objects comprise at least one biological cell [¶ 0005-0007, ¶ 0056, and ¶ 0064-0065]).  

Regarding claim 17, Meldrum in view of Golan further discloses the method of claim 1, wherein applying the nonrotating nonuniform electric field is performed with only two electrodes that face one another (Golan; applying the nonrotating nonuniform electric field, as addressed within the parent claim(s), is performed with only two electrodes that face one another [¶ 0107-0110], as illustrated within Fig. 2B; moreover, configuration of electrodes associated with creating an electric field [¶ 0119-0120], as depicted within Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Meldrum as modified by Golan, to incorporate applying the nonrotating nonuniform electric field is performed with only two electrodes that face one another (as taught by Golan), in order to provide a control and/or manipulation of matter using electrokinetics in relation with improved analysis of said matter within micro-environments (Golan; [¶ 0001-0005]).




Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meldrum in view of Golan as applied to claim(s) 1 and 9 above, and further in view of Shorte et al., US PGPUB No. 20060126921 A1, hereinafter Shorte.

Regarding claim 16, Meldrum in view of Golan further discloses the method of claim 1, further comprising rotating the object at an rpm (Meldrum; rotating the object [¶ 0068-0071], as illustrated within Fig. 5, an RPM [¶ 0074-0075]; moreover, electrocage parameters and rotation (i.e. dielectrophoretic torque) at an RPM [¶ 0089-0092 and ¶ 0099], in relation with calculated E-field [¶ 0095]).
Meldrum as modified by Golan fails to disclose rotating the object at 12 to 180 rpm.
However, Shorte teaches rotating the object at 12 to 180 rpm (Shorte; rotating the object at 12 to 180 rpm [¶ 0036 and ¶ 0071]).
Meldrum in view of Golan and Shorte are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Meldrum as modified by Golan, to incorporate rotating the object at 12 to 180 rpm (as taught by Shorte), in order to provide improved imaging within micro-environments in a manner that is not resource intensive (Shorte; [¶ 0006-0010]).

Regarding claim 20, Meldrum in view of Golan further discloses the system of claim 9, the electrodes (Meldrum; the electrodes [¶ 0073-0074]).
Meldrum as modified by Golan fails to disclose wherein the electrodes are transparent.
However, Shorte teaches wherein the electrodes are transparent (Shorte; the electrodes are transparent [¶ 0026]).
Meldrum in view of Golan and Shorte are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Meldrum as modified by Golan, to incorporate wherein the electrodes are transparent (as taught by Shorte), in order to provide improved imaging within micro-environments in a manner that is not resource intensive (Shorte; [¶ 0006-0010]).



Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meldrum in view of Golan as applied to claim(s) 1 above, and further in view of Kumar, US Patent No. 10304188 B1, hereinafter Kumar.

Regarding claim 18, Meldrum in view of Golan further discloses the method of claim 1, wherein forming the three-dimensional model of the object based on the captured images further comprises performing analysis on the captured images (Meldrum; forming the 3D model of the object based on the captured images further comprises performing analysis/scanning on the captured images [¶ 0078-0080], as illustrated within Fig. 11).
Meldrum as modified by Golan fails to disclose performing edge detection and circle fitting on the captured images.
However, Kumar teaches captured images further comprises performing edge detection and circle fitting on the captured images (Kumar; captured images further comprises performing edge detection and circle fitting on the captured images [Col. 16, line 41 to Col. 17, line 15], as illustrated within Figs. 14 and 15; moreover, edge detection [Col. 16, lines 7-40], as illustrated within Fig. 13).
Meldrum in view of Golan and Kumar are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce imaging data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Meldrum as modified by Golan, to incorporate captured images further comprises performing edge detection and circle fitting on the captured images (as taught by Kumar), in order to provide improved analyses within captured images using computer-aided pattern recognition (Kumar; [Col. 1, lines 15-20 and Col. 7, lines 36-67]).



Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meldrum in view of Golan as applied to claim(s) 1 above, and further in view of Arora et al., US PGPUB No. 2015081968 A1, hereinafter Arora.

Regarding claim 19, Meldrum in view of Golan further discloses the method of claim 1, wherein forming the three-dimensional model of the object based on the captured images further comprises collecting the captured images to a three-dimensional volumetric template corresponding to the rotating object (Meldrum; forming the 3D model of the object based on the captured images further comprises collecting the captured images to construct a 3D volumetric image/template corresponding to the rotating object [¶ 0078-0080], as illustrated within Fig. 11).
Meldrum as modified by Golan fails to disclose matching the captured images to a three-dimensional volumetric template.
However, Arora teaches captured images further comprises matching the captured images to a three-dimensional volumetric template corresponding to the rotating object (Arora; captured images further comprises matching the captured images to a 3D volumetric template (i.e. projection-matrix) corresponding to the rotating object [¶ 0029 and ¶ 0036-0038], as illustrated within Fig. 6; moreover, 3D volumetric data corresponding to X, Y, Z).
Meldrum in view of Golan and Arora are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce imaging data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Meldrum as modified by Golan, to incorporate captured images further comprises matching the captured images to a three-dimensional volumetric template corresponding to the rotating object (as taught by Arora), in order to provide improved imaging resolution in relation with providing three-dimensional models (Arora; [¶ 0001-0002 and ¶ 0023]).




Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616